Citation Nr: 1501145	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial schedular rating higher than 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an extraschedular rating for PTSD.

3.  Entitlement to an initial rating higher than 20 percent for right knee instability.  

4.  Entitlement to an initial rating higher than 10 percent for left knee instability.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to June 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection and a 30 percent rating for PTSD, effective June 29, 2010.  By this decision, the RO also granted service connection and a 10 percent rating for right knee instability, effective July 14, 2011, and granted service connection and a 10 percent rating for left knee instability, effective July 14, 2011.  

A June 2012 RO decision found that there was clear and unmistakable error (CUE) in the November 2011 RO decision that assigned a 10 percent rating for right knee instability, effective July 14, 2011, and a 10 percent rating for left knee instability, effective July 14, 2011.  The RO determined that a 20 percent rating should have been assigned for the Veteran's service-connected right knee instability, with an effective date of June 29, 2010.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for an initial higher rating for instability of the right knee remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  By this decision, the RO also determined that the 10 percent rating for the Veteran's service-connected left knee instability should have been assigned effective June 29, 2010.  

The Board notes that in the June 2012 rating decision (noted above), the RO also denied a claim for a TDIU rating.  Although that rating action was not appealed, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a TDIU rating is part of the claims for higher ratings on appeal.  

The Board further observes that in a July 2013 informal hearing presentation, the Veteran's representative appeared to indicate that the Veteran was withdrawing his claim for entitlement to an initial rating higher than 20 percent for right knee instability.  However, in a previous VA Form 646, the Veteran's representative reported that the Veteran confirmed that he was seeking a higher rating for his service-connected right knee instability.  Also, in August 2014, the Veteran's representative submitted a July 2014 report of a magnetic resonance imaging (MRI) study of the Veteran's right knee which showed a high-grade strain and partial tear of the proximal medical collateral ligament.  Therefore, the Board finds that the Veteran's claim for an initial higher rating for his right knee instability is still on appeal.  The Board notes that the Veteran has not appealed the ratings assigned for his service-connected degenerative joint disease of the right knee and left knee.  As such, the Board has characterized the issues as indicated on the title page.  

Additional evidence was received subsequent to a June 2012 statement of the case.  The evidence is the July 2014 MRI of the right knee.  As the evidence is not pertinent to the PTSD rating claim, a remand for a supplemental statement of the case is not necessary for the PTSD claim.

The issues of entitlement to an initial rating higher than 20 percent for right knee instability; entitlement to an initial rating higher than 10 percent for left knee instability; and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Since the effective date of service connection on June 29, 2010, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity due to various symptoms.  

CONCLUSION OF LAW

The criteria for an initial 50 percent schedular rating, but no higher, for PTSD have been met since service connection became effective on June 29, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter in June 2011 satisfied the duty to notify provisions.  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  In any case, the present appeal arises from disagreement with the initial rating after the award of service connection.  Once service connection is granted, additional notice is not necessary.

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in July 2011.  The record does not reflect that this examination is inadequate for deciding this claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

VA treatment records dated from October 2010 to May 2011 show that the Veteran was treated for disorders including PTSD.  For example, a November 2010 VA mental health evaluation report noted that the Veteran reported that he served in combat during two tours in Iraq.  He indicated that he had sleep difficulty; nightmares; night sweats; flashbacks; intrusive thoughts; anger; irritability; social detachment; hypervigilance; difficulty concentrating; a depressed mood; anxiety; and panic attacks.  He stated that such symptoms began immediately after he returned from his second tour of Iraq in November 2009.  The Veteran indicated that his sleeping problems were his primary difficulty.  He stated that he was a high school graduate with some college courses, but not a degree.  He reported that he would like to return to college at some point.  

The Veteran indicated that his parents were still married and that he had brother and a sister.  He maintained that his family got along well.  He stated that he was married, but separated for four months.  It was noted that the Veteran was currently living with his parents.  The Veteran indicated that he would occasionally see a couple of friends.  He related that he had lost interest in formerly enjoyable activities.  He stated that he was collecting unemployment and he indicated that he had been employed as a cook in the past.  

The VA social worker who examined the Veteran that day reported that the Veteran was casually dressed and that he exhibited appropriate grooming and hygiene.  The examiner indicated that the Veteran was polite, cooperative, and help-seeking, that he sustained fair eye contact, and that he was generally easily engaged with questions.  The examiner stated that the Veteran was alert, and oriented to person, place, time, and situation.  The examiner maintained that the Veteran's mood was anxious, that his affect was blunted, and that his speech was normal in terms of tone, volume, and prosody.  It was noted that the Veteran gave a history that appeared orderly and consistent in terms of dating events.  The examiner indicated that the Veteran's remote, recent, and immediate memory appeared to be grossly intact.  The examiner reported that the Veteran was not expressing any suicidal ideation or homicidal ideation.  The diagnosis was PTSD.  A GAF score of 45 was assigned.  

A January 2011 VA treatment entry noted that the Veteran reported symptoms of sleep difficulty; nightmares; night sweats; flashbacks; intrusive thoughts; anger; irritability; social detachment; hypervigilance; difficulty concentrating; a depressed mood; anxiety; and panic attacks.  The examiner stated that the Veteran denied that he had any suicidal or homicidal ideation or plan.  It was noted that the Veteran showed no signs of hallucinations and that he did not verbalize any delusional thoughts.  The examiner indicated that there was no evidence of any paranoid, preoccupied or obsessive thinking.  The examiner reported that the Veteran presented with intact self-care skills.  The diagnosis was PTSD and a GAF score of 45 was assigned.  

A February 2011 VA treatment entry noted that the Veteran reported that he was doing well.  He stated that he was taking care of his sister who was suffering from severe anoxic brain damage and required care for almost all activities of daily living.  The Veteran indicated that he was unable to pursue much outside activity, but that he had played some hocking.  He stated that he was still in contact with his wife, but that he did not think the relationship was stable enough to last.  The Veteran reported that he still had some intrusive memories of his wartime experiences and that his sleep was disturbed by dreams.  The VA psychiatrist who examined him that day reported that the Veteran was neatly dressed and groomed.  The examiner indicated that the Veteran was not spontaneous, but that he did fully answer questions.  It was noted that the Veteran seemed introverted.  The examiner indicated that the Veteran's mood was down and that his affect was blunted.  The Veteran denied suicidal intent.  The examiner stated that the Veteran's thinking seemed goal directed, without evidence of perceptual distortion, and that his insight and judgment were good.  The diagnoses were a depressive disorder, not otherwise specified, and PTSD.  A GAF score of 62 was assigned.  

A May 2011 VA treatment health discharge note related a diagnosis of PTSD.  The examiner assigned a GAF score of 50 at that time.  The examiner reported that the Veteran completed psychotherapy services to his and the examiner's satisfaction.  

A July 2011 VA psychiatric examination report indicated that the Veteran reported that he had psychiatric symptoms during the previous year and that he was receiving treatment for his mental disorder.  It was noted that the Veteran was taking anti-depressant and anti-anxiety medication.  The Veteran stated that he was living with his parents and that he had a good relationship with them.  He indicated that he did not have a close relationship with his older brother, but that he had a close relationship with his other brother.  He related that his sister sustained a myocardial infarction and that she subsequently suffered severe anoxia, which resulted in significant cognitive damage.  The Veteran reported that he was his sister's primary caretaker.  He indicated that he graduated from high school and that he attended a university for two and a half years, but that he did not complete his degree prior to entering the service.  He related that prior to the military, he worked as a cook at a restaurant and on a maintenance crew while at the university. 

The Veteran reported that he was currently married, but that his marriage was in a state of flux.  He stated that he and his wife had been talking about getting a divorce.  He indicated that they got married after his second deployment and that his marital difficulties began shortly afterwards due to his irritability and anger problems.  It was noted that he did not have any children.  The Veteran related that his hobbies and leisure time consisted of watching television and movies.  He reported that he used to enjoy weightlifting and hockey, but that he had lost interest in both activities.  He stated that he was not involved in any community groups, or any organizations or clubs.  

The Veteran maintained that he was doing worse than when he got out of the military.  He stated that he felt he had lost a lot of the confidence that he had in the military and that his anxiety had continued to worsen.  The Veteran reported that he had noted some feelings of being paranoid as if he was trying to avoid something, but that he knew that there was nobody in particular that he was trying to avoid.  He indicated that he had a great deal of difficulty concentrating and staying focused.  He maintained that his irritability would fluctuate up and down, and that he would have some type of temper outburst at least once a week.  He indicated that he sometimes just felt numb and almost detached from everyone.  The Veteran reported that he felt depressed on a weekly basis, and that such was intermittent.  He stated that he was withdrawn from people and that he wanted to minimize contact with others.  He indicated that he was incapable of crying.  The Veteran maintained that his sense of a shortened future was the reason he had not looked for a job or returned to school.  

The July 2011 VA examiner reported that the Veteran was clean, neatly groomed, and appropriately dressed.  The examiner indicated that the Veteran's speech was unremarkable, clear, and coherent, and that his psychomotor activity was unremarkable.  It was noted that the Veteran was cooperative, friendly, relaxed, and attentive.  The examiner stated that the Veteran's affect was normal and that the Veteran described his mood as being indifferent.  The examiner also stated, however, that the Veteran had a very flat/dull affect.  The examiner reported that the Veteran was oriented to person, place, and time, and that his thought process was unremarkable.  The examiner indicated, as to thought content, that the Veteran had paranoid ideation.  It was noted that the Veteran reported that he had been feeling paranoid lately and that he felt that someone or something was out go get him, but admitted that there was nothing to substantiate those feelings.  The examiner reported that the Veteran had no delusions and that he understood the outcomes of his behavior.  As to insight, the examiner maintained that the Veteran knew that he had a problem.  

The examiner reported that the Veteran did have sleep impairment.  The examiner indicated that the Veteran had no hallucinations and no inappropriate behavior.  The examiner stated that the Veteran did have obsessive and ritualistic behavior.  It was noted that the Veteran reported that he washed his hands a lot, that he had trouble sharing food, and that he double checked to make sure he had locked things.  The examiner indicated that the Veteran did have panic attacks.  It was noted that the Veteran did not have suicidal or homicidal thoughts and that his impulse control was fair.  The examiner reported that the Veteran had the ability to maintain personal hygiene, that there were no problems with activities of daily living, and that his remote, recent, and immediate memory were all normal.  

As to PTSD symptoms, the examiner noted that the Veteran reported that he was exposed to several stressors and that he reported experiencing feelings of fear, helplessness, or horror in relationship to those events.  The examiner indicated that the Veteran recalled one of his recurring dreams in which a specialist was shot and that anything on the news about a soldier dying would bring memories back.  He stated that his old unit deployed to Afghanistan which caused him to think about the people who died.  He remarked that seeing objects in the road, or vibrations from semi-trailers, would make him think of his war experiences.  As to persistent avoidance, the examiner noted that the Veteran reported that he tried to avoid talking to anyone about his military experience.  The examiner indicated that the Veteran described feeling numb and detached from everyone close to him.  The examiner indicated that the Veteran had symptoms of persistent arousal in that he had problems concentrating on anything once he started thinking about war.  It was noted that the Veteran was also hypervigilant, and that he suffered from sleep disturbances, irritability, and temper outbursts.  The examiner indicated that the Veteran stated that he had significant difficulties with his social functioning along with some difficulties trying to go to school or get a job.  

The examiner reported that the Veteran had not been employed since he left the military.  The examiner stated that the Veteran indicated that he did not want to work for anyone at that point.  It was noted that the Veteran was worried that he would not get along with people very well, and that he felt that people looked at him differently, especially when they found out he was overseas twice.  The examiner stated that the Veteran worried about his anger and irritability, especially in a work situation.  

The diagnosis at the July 2011 examiantion was PTSD.  A GAF score of 60 was assigned.  The examiner indicated that the Veteran was reporting significant difficulties in his relationships with his wife due to feeling emotionally numb and detached.  The examiner stated that while the Veteran experienced feeling emotionally numb and detached, it was especially prevalent around his family as well.  It was noted that the Veteran had not pursued a job or returned to school because of his concern that he would be too overwhelmed with people.  The examiner maintained that the Veteran's prognosis was limited given the difficulty he had with trying to work through his emotional issues.  

The examiner indicated that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  As to whether the Veteran's PTSD symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, or school, the examiner indicated that his PTSD signs and symptoms did not result in deficiencies in judgment or thinking, but that they did result in deficiencies in family relations, work, mood, and school.  The examiner noted that the Veteran discussed his emotional distancing from his wife and other family members and that he attributed that to his emotional numbing.  It was noted that the Veteran had not applied for work since his return from the military because he worries how he would react to people.  As to the Veteran's mood, the examiner indicated that the Veteran found himself depressed and not wanting to engage in anything.  It was noted that the Veteran seemed to be developing a pessimistic outlook on life in general.  As to school, the examiner noted that the Veteran only needed to complete a few courses to receive his bachelor's degrees, but that he could not become motivated to finish.  

In a July 2014 statement, the Veteran reported that he was divorced.  

The evidence shows that the Veteran was separated from his wife, and that he has currently reported that he is divorced.  He reports that he has not worked since he was separated from the military in 2010 because he is worried that he would not get along with people very well, and that was concerned about his anger and irritability, especially in a work situation.  The Veteran has also indicated that he could not become motivated to finish courses in order to receive his bachelor's degree.  The Veteran presently lives with his parents and has a good relationship with them.  He maintains that he used to enjoy weightlifting and hockey, but that he had lost interest in both activities.  He stated that he is not involved in any community groups, or any organizations or clubs.  A July 2011 VA psychiatric examination report indicated a GAF score of 60, which is suggestive of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The diagnosis was PTSD.  The examiner indicated that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  The examiner indicated that his PTSD signs and symptoms did not result in deficiencies in judgment or thinking, but that they did result in deficiencies in family relations, work, mood, and school.  

In terms of recent VA treatment records, a November 2010 VA mental health evaluation report related a GAF score of 45, which is suggestive of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A January 2011 VA treatment entry also indicated a GAF score of 45.  A February 2011 VA treatment entry noted a GAF score of 62, which is suggestive of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  A later May 2011 VA treatment entry noted a GAF score of 50 that is suggestive of serious symptoms.  

Viewing all the evidence, the Board finds that, continuously since the effective date of service connection for PTSD on June 29, 2010, there is a reasonable basis for finding that the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity supporting a higher rating of 50 percent.  

However, the Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of such a severity to produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, as required for a 70 percent schedular rating.  The Veteran has not been shown to have such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  The evidence does not support such a finding.  Although the VA examiner, pursuant to the July 2011 VA psychiatric examination report, did indicate that the Veteran's PTSD signs and symptoms resulted in deficiencies in family relations, work, mood, and school, the Veteran simply does not endorse many of the symptoms required for a 70 percent rating.  Thus, the 50 percent rating being assigned adequately addresses his PTSD symptomatology, which more closely approximates the 50 percent criteria compared to the 70 percent criteria.  See 38 C.F.R. § 4.7.

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  The Board notes, however, that staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has continuously been 50 percent disabling since June 29, 2010, when service connection became effective.  

Thus, a higher initial rating to 50 percent, continuously since June 29, 2010, is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for PTSD for this period.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial higher rating of 50 percent is granted for PTSD continuously since the effective date of service connection on June 29, 2010, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The remaining issues on appeal are entitlement to an initial rating higher than 20 percent for right knee instability; entitlement to an initial rating higher than 10 percent for left knee instability; and entitlement to a TDIU.  

The Veteran was last afforded a VA joints examination in July 2011.  The diagnosis was bilateral knee degenerative joint disease with daily pain.  Since that time, the Veteran's representative submitted a June 2014 magnetic resonance imaging study report, as to the Veteran's right knee, which related an impression of a high-grade strain and partial tear of the proximal medial collateral ligament with bone marrow edema in the medal aspect of the medical femoral condyle.  Additionally, in a July 2013 informal hearing presentation, the Veteran's representative indicated that the Veteran reported that his left knee would pop and go out on him.  

The Veteran has not been afforded a VA examination as to his service-connected instability of the right knee and instability left knee in over three and a half years.  The evidence of record clearly raises a question as to the current severity of the Veteran's service-connected right and left knee disabilities.  As such, the Board has no discretion and must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected right knee instability and left knee instability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the Veteran's claim for a TDIU, the Board has granted a higher initial rating of 50 percent for the Veteran's service-connected PTSD.  Given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issue of entitlement to a TDIU rating.  Additionally, the TDIU issue must be remanded because the higher rating claims are inextricably intertwined with it and a decision on the TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Further, the Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion.

The Veteran has not been specifically afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  The Board is of the view that such an examination is necessary.  38 C.F.R. § 3.159 (2014).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.

Finally, the Board notes that the Veteran was last issued a statement of the case addressing the issues of entitlement to an initial rating higher than 20 percent for a right knee disability and entitlement to an initial rating higher than 10 percent for a left knee disability in June 2012.  As noted in the introduction, subsequent to the issuance of the June 2012 statement of the case, additional medical evidence was obtained (the June 2014 magnetic resonance imaging study report, noted above). 

The Board observes that the Veteran has not submitted a waiver with regard to initial RO consideration of the additional medical evidence. Thus, the case must also be remanded for initial RO consideration of the evidence and for a supplemental statement of the case.  38 C.F.R. 20.1304 (2014); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee and left knee problems since May 2011.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected instability of the right knee and instability of the left knee.  The entire claim files, including all electronic files, must be reviewed by the examiner.  

All indicated tests must be conducted and all symptoms associated with the Veteran's service-connected right knee and left knee instability must be described in detail.  The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee and left knee disabilities include recurrent subluxation or lateral instability.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case which takes into account all evidence submitted since the last statement of the case (including all evidence submitted directly to the Board), and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


